09/21/2021


                                          DA 19-0420
                                                                                       Case Number: DA 19-0420

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 238



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

CHARLES MICHAEL BYRNE,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Third Judicial District,
                       In and For the County of Powell, Cause No. DC-18-12
                       Honorable Ray J. Dayton, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Kathryn McEnery, Powell County Attorney, Patrick Moody, Deputy
                       County Attorney, Deer Lodge, Montana


                                                  Submitted on Briefs: June 23, 2021

                                                             Decided: September 21, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     A jury convicted Charles M. Byrne in the Third Judicial District Court,

Powell County, of three counts of felony sexual intercourse without consent (SIWC) with

a victim twelve years old or younger, in violation of § 45-5-503(4)(a), MCA (2009). Byrne

appeals his conviction and presents the following issue1 for review:

       Did eliciting testimony that vouched for M.G.’s credibility and personally
       commenting on M.G.’s reliability as a witness undermine Byrne’s right to a fair
       trial?

¶2     We reverse and remand for a new trial.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶3     In 2018, the State charged Byrne with three counts of felony SIWC for conduct that

occurred between 2009 and 2011. The victim, M.G., was under the age of twelve at the

time of the offenses and fifteen at the time of trial. Byrne denied the allegations.

Motion in Limine

¶4     Byrne filed a motion in limine to bar the State from eliciting lay or expert testimony

vouching for M.G.’s credibility. In his motion, Byrne acknowledged that Montana allows

expert witnesses to testify directly about the credibility of a victim who testifies in a child

sexual abuse trial, but argued that, to render that opinion, the expert must be properly

qualified, citing State v. Scheffelman, 250 Mont. 334, 342, 820 P.2d 1293, 1298 (1991)

(citing State v. Geyman, 224 Mont. 194, 729 P.2d 475 (1986)). He moved the court to

exclude opinion testimony of M.G.’s credibility without appropriate qualification of the


1
 Byrne raises an alternative argument regarding the District Court’s restitution order. Because we
are remanding for a new trial, we need not address the issue.
                                            2
expert witness. The State responded that it “agree[d] that commenting on the victim’s

credibility is generally barred absent laying foundation for that opinion as an expert

opinion” and that it did not intend to introduce such evidence. Later, the State confirmed

that Byrne’s motion to bar lay witnesses from proffering expert opinions was unopposed

but stated that it “reserve[d] the right to proffer experts when proper foundation is laid.”

At a motions hearing, Byrne again reiterated that he was “trying to keep out the expert

getting on the stand and saying this child is a credible witness . . . the stipulation by

[the prosecutor] is that he will not be eliciting from the expert, you know, do you believe

the child . . . .” The State assured the District Court and Byrne that it would not ask any

questions regarding whether M.G. was credible:

       [Prosecutor]: I don’t believe there’s going to be any request uh, by the State
       to ask whether . . . the victim is, alleged victim, is believable or not. I think
       that’s where the . . .

       [District Court]: Yeah.

       [Prosecutor]: concern is.

The court acknowledged a narrow exception to the rule that expert witnesses cannot testify

to an alleged child victim’s credibility but noted that a specific foundation must be laid

first. The following exchange then occurred:

       [District Court]: But we don’t—we’re not even going to see any effort of that
       as I understand it.

       [Prosecutor]: No, no your honor. The, the closest thing that I could possibly
       see would be a request uh, from the uh, the woman who conducted the expert
       or the uh, forensic interview, of what was the child’s demeanor at the time of
       the interview. Um, but again that is not asking uh, whether you believed her.
       It was, what did you observe? Uh, and then jury will be allowed to make
       their own conclusions from that your honor.

                                           3
       [District Court]: Alright, but in any event the State understands the uh,
       Defense’s concerns and is in agreement?

       [Prosecutor]: Uh, yes, your honor.

At the final pretrial hearing, the court noted that “the Defense motions uh, as to credibility

and those kinds of things uh, are stipulated by the State . . .” and “[e]verybody knows what

they can testify to and what they can’t . . . [T]he counselor’s not going to boost [M.G.’s]

credibility.” The District Court ruled that “[e]verything was stipulated and so all the

motions that were made that were agreed to are granted.”

¶5     During its opening statement at trial, the State emphasized that the important issue

for the jury to decide was why M.G. would lie:

       [Prosecutor]: During the course of this testimony, I’m going to be asking you
       to evaluate one important question. Why would [M.G.] lie to you? Why
       would she subject herself to coming here and sitting in front of twelve
       strangers and telling you about the three worst days of her life? It’s an
       important question.

The State then proceeded to question four of its witnesses regarding M.G.’s credibility.

The following are relevant excerpts from the witnesses’ testimony.

¶6     Wendy Dutton testified as a blind expert witness for the State. Among other topics,

the State questioned Dutton about malicious false reports of sexual abuse and whether

children ever misidentify their abuser. Though she did not give exact statistics, Dutton

responded that it is “rare” and “doesn’t happen very often.”

       [Prosecutor]: Is it uh, at all normal for a child uh, according to the research,
       to be issuing false reports?

       [Dutton]: . . . The malicious false report tends to be rare.

                                           .   .   .

                                           4
       [Prosecutor]: What about identifying the wrong person?

       [Dutton]: Um, well it’s, um we don’t know a whole lot about that. Um, when
       children misidentify a perpetrator it’s most often it was a stranger that
       eyewitness um, um, but since most children are abused by someone they
       know um, it’s fairly rare when they will accuse somebody other than the
       actual perpetrator. And when it happens, we don’t know much about it
       because there’s not much research on it. It typically happens because the
       actual abuser coached the child and the tell - - saying it was somebody else
       or the child accuses somebody else who’s less loved or less feared than the
       actual perpetrator.

       [Prosecutor]: How rare is this?

       [Dutton]: Again, it’s, it doesn’t happen very often so, it’s not well studied.

Dutton qualified her statement, saying that little research has been done on the subject

because controlled studies would be both unethical and illegal. The only studies that are

conducted involve closed cases that were subsequently investigated and then determined

to be malicious false reports. The characteristics of these post-hoc cases are then studied.

¶7     Fredericka Grunhuvd, a therapist who worked with M.G. for several years before

and after the alleged abuse and who worked closely with M.G.’s family, testified about

M.G.’s oppositional defiance disorder diagnosis and a disclosure M.G. made to Lisa

(M.G.’s mother) about inappropriate touching.

       [Prosecutor]: Does oppositional defiance disorder uh, carry with it um - - let
       me rephrase that one. Did [M.G.] present signs of extreme dishonesty?

       [Grunhuvd]: No.

       [Prosecutor]: How about manipulation?

       [Grunhuvd]: No.




                                          5
On cross-examination, defense counsel attempted to clarify Grunhuvd’s testimony and

asked if M.G. showed signs of untruthfulness.

       [Defense Counsel]: So, [M.G.] did have some ex . . ., um behaviors that
       exhibited as untruthfulness, is that fair?

       [Grunhuvd]: Rarely.

       [Defense Counsel]: Okay. Different than extreme though, so I’m, I’m going
       to assume and you tell me if I’m wrong. When you said no, to [the
       prosecutor’s] question, there was nothing extreme that concerned you as [her
       therapist]?”

       [Grunhuvd]: Correct.

       [Defense Counsel]: And would you describe it then as more um, typical for
       her age?

       [Grunhuvd]: Yes.

       [Defense Counsel]: Okay. So, minimal um, regarding [un]truthfulness?

       [Grunhuvd]: Very minimal.

On redirect, the State referred to Grunhuvd’s testimony about M.G.’s “rare untruthfulness.”

       [Prosecutor]: [W]as the untruthfulness you saw like age appropriate
       untruthfulness?

       [Grunhuvd]: Yes.

       [Prosecutor]: Do any of those stick in your mind that you could give an
       example of?

       [Grunhuvd]: Um, there was some lying about homework um . . .

       [Prosecutor]: My goodness.

       [Grunhuvd]: there was uh, I think she stole a toy from [her brother] and then
       lied about it.
                                         . . .


                                         6
      [Prosecutor]: Was there anything more extreme than uh, dishonesty about
      turning in her homework?

      [Grunhuvd]: No.

¶8    Jane Hammett, a registered nurse who conducted M.G.’s forensic interview and

medical exam, testified as an expert about her findings. The State asked Hammett if during

the forensic interview she saw signs of dishonesty.

      [Prosecutor]: [D]id you ever see signs of dishonesty or that [M.G.] had been
      coached?

      [Hammett]: No.

¶9    Finally, Gina Dalrymple, a therapist who worked with M.G. after the alleged abuse,

also testified about her therapy sessions with M.G. Dalrymple testified that on one

occasion she had a conversation with M.G. about the allegations against Byrne, though

M.G. did not provide details.

      [Prosecutor]: Did you um, see any signs of manipulation out of [M.G.] when
      she was talking about [the reported allegations]?

      [Dalrymple]: No.

      [Prosecutor]: Did you see any signs of, that uh, she was being dishonest with
      you?

Defense counsel objected, but the District Court overruled without explanation. Dalrymple

responded, “No.”

Testimony Regarding SIWC Incidents

¶10   At trial, Lisa testified that while living in Deer Lodge, M.G.’s family became friends

with Byrne, his wife Rachel, and their two children. The families got along well, spent

weekends and holidays together, and were generally close. At the time of trial, M.G. was

                                         7
a sophomore in high school and did not remember what Byrne looked like and had trouble

recognizing him in the courtroom.

¶11    M.G. testified that Byrne sexually abused her on three different occasions while she

lived in Deer Lodge. She initially testified that she did not know what grade she was in

when these incidents occurred, but later recalled telling the forensic interviewer that she

was between six and seven years old. M.G. said that one of the incidents occurred at

Byrne’s house. She initially testified that she did not remember if anyone other than Rachel

was at the house when the incident occurred, but later testified on cross-examination that

her brother, mom, and the Byrnes’ two children were also there. M.G. testified that the

incident occurred after Rachel asked M.G. to grab something out of Rachel’s bedroom.

M.G. said Byrne followed her into the room, lifted her onto the bed, and put his fingers

inside her vagina. M.G. did not remember what she was wearing or if Byrne removed her

clothes or his clothes. M.G. thought she may have screamed during the incident, however,

on cross-examination, she said she was only fifty percent sure that she did. She testified

that the bedroom door was open the entire time. After the incident, M.G. went with the

Byrne family to a shooting range. M.G. initially testified that she did not know what time

of the year this incident occurred, but during cross-examination said she remembered

telling the forensic interviewer that it was fall.

¶12    M.G. testified that a second incident occurred at her house during a family

gathering. She initially testified that it was a holiday, but later acknowledged that she told

the forensic interviewer she did not know if it was a holiday. M.G. testified that her mom

had asked her to grab something out of her upstairs bedroom. She said Byrne picked her

                                            8
up, carried her up the stairs, put her on Lisa’s bed, and penetrated her with his fingers and

penis. M.G. could not recall if Byrne took off her shirt or his clothes. After the incident,

M.G. testified that she went downstairs and acted like everything was normal. Lisa recalled

a Thanksgiving at which she asked M.G. to clean her room and she remembered Byrne

going upstairs after M.G. to help her. Lisa did not think anything of it at the time and M.G.

never said anything to her when she came back downstairs. M.G.’s cousin remembered

seeing M.G. upset and crying when she returned downstairs, but he believed it was due to

M.G. not wanting to clean her room. Rachel and Lisa’s former boyfriend also recalled

Byrne going upstairs with M.G. but did not testify to observing anything unusual.

¶13    M.G. testified that the third incident occurred at her house. She did not remember

what time of day or year it occurred and said she had no idea how old she was when the

incident occurred. She did recall that her family, Lisa’s former boyfriend, and the Byrne

family were all at her house at the time. She testified that she was changing out of her

pajamas in Lisa’s bedroom when Byrne came into the room, pulled off her underwear and

pants, and put his penis inside her vagina. After the incident, M.G. went downstairs and

acted normal.

¶14    M.G.’s family moved to Drummond in 2011 after M.G. finished second grade. Lisa

moved to Kalispell when M.G. was in eighth grade and M.G. moved in with a family friend,

Dee Allen, so she could finish the school year in Drummond. M.G. moved to Kalispell to

attend high school the following year. Dee noticed that M.G. occasionally wet the bed,

and she testified that it happened quite often right after M.G. moved in with Dee. Dee

thought it was due to M.G. transitioning to a new house and not being with her family.

                                          9
Dutton, the State’s blind expert, testified that bed wetting can be a symptom of sexual abuse

but acknowledged it does not mean one was sexually abused and can be caused by other

things. Susan Keller, M.G.’s counselor in Kalispell, also testified that bed-wetting could

be associated with an anxiety disorder. Keller diagnosed M.G. with generalized anxiety

disorder after M.G. moved to Kalispell. When M.G. was living with Dee, M.G. told Dee

that her mom was very protective of her because her mom was abused when she was little.

M.G. then told Dee that she, M.G., had been sexually abused as well. Dee notified Lisa,

who contacted law enforcement. M.G. had a forensic interview but declined a physical

examination. About a year later, M.G. agreed to a physical examination but it revealed no

significant findings. Law enforcement interviewed Byrne, who denied the allegations.

¶15    At trial, Byrne did not testify on his own behalf nor did he call witnesses.

Closing Argument Statements

¶16    During closing argument, the State reminded the jury that why M.G. would lie was

critical to its decision of whether or not to convict Byrne.          The prosecutor stated,

“You don’t have to believe anybody who testified. You get to choose [who] you believe.

This is important, because that question of why did, why would [M.G.] lie is going to be

key to your entire decision.” The State acknowledged that the trial testimony “was not

clean. It was not pretty . . .” and that M.G.’s memory was “not great.” But the prosecutor

then told the jury that M.G. was “a reliable witness.” The prosecutor also emphasized

Dutton’s testimony, telling the jury that “it is incredibly rare for a person to mistake the

identity of the [perpetrator]” and that it “is an incredibly rare instance.”



                                           10
¶17    At the conclusion of the three-day trial, the jury found Byrne guilty of all three

charges.   For each count, the District Court sentenced Byrne to 100 years to the

Montana State Prison with a fifty-year parole restriction. Byrne appeals.

                               STANDARDS OF REVIEW

¶18    If a prosecutor’s improper comments prejudice a defendant’s right to a fair trial,

reversal is the proper remedy. State v. Sanchez, 2008 MT 27, ¶ 51, 341 Mont. 240,

177 P.3d 444; State v. Hayden, 2008 MT 274, ¶ 27, 345 Mont. 252, 190 P.3d 1091

(“A prosecutor’s misconduct may be grounds for reversing a conviction and granting a new

trial if the conduct deprives the defendant of a fair and impartial trial.”). We use a two-step

analysis to determine whether improper comments have prejudiced a defendant’s right to

a fair trial. We first determine whether the prosecutor made improper comments, and, if

so, we then determine whether those comments prejudiced the defendant’s right to a fair

trial. Sanchez, ¶ 51 (citing State v. Gladue, 1999 MT 1, ¶ 12, 293 Mont. 1, 972 P.2d 827).

We will not presume a prosecutor’s improper comments prejudiced the defendant.

Gladue, ¶ 27. “Rather, a defendant must demonstrate, based on the record, that the

prosecutor’s improper comments prejudiced his or her right to a fair and impartial trial.”

Gladue, ¶ 27 (citations omitted). When determining whether prejudice resulted, the

improper comments must be viewed in the context of the case in its entirety. State v. Wing,

2008 MT 218, ¶ 33, 344 Mont. 243, 188 P.3d 999.




                                          11
                                     DISCUSSION

¶19 Did eliciting testimony that vouched for M.G.’s credibility and personally
commenting on M.G.’s reliability as a witness undermine Byrne’s right to a fair trial?

¶20    Initially, we must determine whether the issue was preserved for review on appeal.

Generally, a defendant must make a timely objection to properly preserve an issue for

appeal. State v. Favel, 2015 MT 336, ¶ 17, 381 Mont. 472, 362 P.3d 1126 (citation and

quotation marks omitted); see also § 46-20-104(2), MCA. However, “we have carved out

an exception to the general rule under which a motion in limine may preserve an issue for

appeal in some instances even though a contemporaneous objection to an alleged error is

not made at trial.” Favel, ¶ 17 (citation and internal quotation marks omitted). Though

Byrne needed to object at trial to preserve his claim of prosecutorial misconduct, we have

permitted a motion in limine to preserve an issue on appeal when the district court is

“directly faced with the question” and has provided a “definitive ruling” on the issue.

Favel, ¶¶ 19, 21; see, e.g., Anderson v. BNSF Ry., 2015 MT 240, 380 Mont. 319,

354 P.3d 1248; Peterson-Tuell v. First Student Transp., LLC, 2014 MT 307,

377 Mont. 113, 339 P.3d 16; State v. Crider, 2014 MT 139, 375 Mont. 187, 328 P.3d 612;

State v. Vukasin, 2003 MT 230, 317 Mont. 204, 75 P.3d 1284. Moreover, we have

repeatedly held that a party need not make a contemporaneous objection if the objection

would be redundant of a motion in limine. Anderson, ¶ 77. We recognize that “a party

may not wish to register an objection in the presence of the jury for tactical reasons, yet

may wish to preserve the objection on appeal.” Crider, ¶ 19. Further, a party raising an




                                        12
objection “need not continually renew the objection to preserve alleged errors for appeal.”

Hulse v. Dep’t of Justice, 1998 MT 108, ¶ 46, 289 Mont. 1, 961 P.2d 75.

¶21    Here, Byrne’s motion in limine adequately preserved the issue for appeal. The State

stipulated to the motion and reassured the court and Byrne that it would not seek to bolster

M.G.’s credibility—both in its response to Byrne’s motion and at a pretrial motions

hearing—and the District Court clarified that the parties were in agreement on the issue.

At the final pretrial conference, the District Court ordered that all stipulated motions were

granted, including Byrne’s motion in limine. The District Court was directly faced with

the question, and it definitively ruled on the issue by acknowledging that the motion was

stipulated to and subsequently granting all stipulated motions. Byrne moved to preclude

the State from bolstering M.G.’s credibility through his motion in limine.                 A

contemporaneous objection to each violation here would prove unnecessarily redundant.

See Anderson, ¶ 77.

¶22    Our decision in State v. Partin proves analogous to the instant case. 287 Mont. 12,

951 P.2d 1002 (1997). In Partin, the defendant moved in limine to exclude testimony of

Partin’s prior bad acts. 287 Mont. at 14, 951 P.2d at 1003. The State stipulated to the

motion, assured the District Court that it would not elicit testimony on Partin’s prior bad

acts, and indicated that it had warned witnesses not to mention the acts.

Partin, 287 Mont. at 14, 951 P.2d at 1003. At trial, the State introduced testimony

concerning Partin’s prior bad acts but contended that a cautionary instruction would correct

the error. Partin, 287 Mont. at 14-15, 951 P.2d at 1003. On appeal, we reversed Partin’s

conviction. Partin, 287 Mont. at 18, 951 P.2d at 1005. In so doing, we noted that the

                                         13
admission of the evidence violated the motion in limine and that, due to the weak nature of

the evidence against Partin, a reasonable possibility existed that the evidence contributed

to his conviction. Partin, 287 Mont. at 18, 951 P.2d at 1006. We noted that the State’s

acquiescence to the motion in limine conceded the prejudicial effect of the evidence and

the State’s subsequent violation “may have buttressed the officer’s other testimony and, at

the same time, impugned the defendant’s credibility and character.” Partin, 287 Mont. at

20, 951 P.2d at 1007. Finally, we concluded that, because the State agreed to the motion

in limine, “resolving any doubt about the efficacy of the cautionary instruction in favor of

the prosecution would be inappropriate.” Partin, 287 Mont. at 22, 951 P.2d at 1008. As

in Partin, the State stipulated to Byrne’s motion in limine and conceded that M.G.’s

credibility was critical to the case. The State assured the District Court and Byrne that it

would not elicit credibility boosting testimony. Like Partin, the only direct evidence

against Byrne came from M.G.’s testimony, and a reasonable possibility exists that the jury

found M.G. more credible after hearing several witnesses testify to her credibility. Partin

may be distinguished on the grounds that Partin objected and moved for a mistrial.

However, the underlying reasoning remains the same: when the State stipulates to a motion

in limine and subsequently reneges on its word, “resolving any doubt . . . in favor of the

prosecution would be inappropriate.” Partin, 287 Mont. at 22, 951 P.2d at 1008. Byrne

adequately preserved the issue. We move now to whether he received a fair trial.




                                         14
¶23    Both the Sixth Amendment of the United States Constitution and Article II,

Section 24, of the Montana Constitution guarantee criminal defendants the right to a fair

trial by a jury. We have consistently held that “the determination of the credibility of

witnesses and the weight to be given their testimony is solely within the province of the

jury.” State v. Brodniak, 221 Mont. 212, 222, 718 P.2d 322, 329 (1986). A witness may

not comment on the credibility of another witness’s testimony, nor can a prosecutor elicit

such testimony. Hayden, ¶¶ 26, 31 (citing State v. St. Germain, 2007 MT 28, ¶ 27,

336 Mont. 17, 153 P.3d 591; State v. Hensley, 250 Mont. 478, 481, 821 P.2d 1029,

1031 (1991)). This Court has also emphasized that it is improper for a prosecutor to offer

personal opinions as to witness credibility.       State v. Aker, 2013 MT 253, ¶ 26,

371 Mont. 491, 310 P.3d 506 (prosecutor argued that its witness told the jury her story

“for the simple reason that she was telling [the jury] the truth; no motive, no other reason”

and that the defendant’s witnesses had “come into this courtroom and lied”); State v. Lacey,

2012 MT 52, ¶ 17, 364 Mont. 291, 272 P.3d 1288 (prosecutor argued that the State’s

witness was “candid,” whereas the defendant was not candid and was, “by God,” guilty);

State v. McDonald, 2013 MT 97, ¶ 14, 369 Mont. 483, 299 P.3d 799 (prosecutor argued

that the State’s witnesses were “completely believable” and “telling [the jury] the truth”);

State v. Thorp, 2010 MT 92, ¶ 26, 356 Mont. 150, 231 P.3d 1096 (prosecutor told the jury

that the victim was “a very credible witness” who had “no reason to lie” and that the jury

should believe the victim); State v. Racz, 2007 MT 244, ¶ 36, 339 Mont. 218, 168 P.3d 685

(prosecutor stated that the State’s witness had “no reason to lie,” was “honest,” and “told

the truth”).

                                         15
¶24    It is reversible error for a prosecutor to comment directly on a witness’s credibility.

State v. Stringer, 271 Mont. 367, 380-81, 897 P.2d 1063, 1071-72 (1995). A prosecutor’s

personal opinions are improper for the following reasons:

       (1) a prosecutor’s expression of guilt invades the province of the jury and is
       an usurpation of its function to declare the guilt or innocence of an accused;
       (2) the jury may simply adopt the prosecutor’s views instead of exercising
       their own independent judgment as to the conclusions to be drawn from the
       testimony; and (3) the prosecutor’s personal views inject into the case
       irrelevant and inadmissible matters or a fact not legally proved by the
       evidence, and add to the probative force of the testimony adduced at the trial
       the weight of the prosecutors’ personal, professional, or official influence.

Stringer, 271 Mont. at 381, 897 P.2d at 1071-72 (citing State v. Campbell, 241 Mont. 323,

328-29, 787 P.2d 329, 332-33 (1990)). As we stated in Stringer, 271 Mont. at 381,

897 P.2d at 1072, “[t]his Court has been unequivocal in its admonitions to prosecutors to

stop improper comment and we have made it clear that we will reverse a case where counsel

invades the province of the jury . . . .”

¶25    The prohibition on prosecutors eliciting testimony about the credibility of a witness

also applies to expert testimony on the credibility of a victim. State v. Grimshaw,

2020 MT 201, ¶ 21, 401 Mont. 27, 469 P.3d 702; Brodniak, 221 Mont. at 222,

718 P.2d at 329. Improper expert vouching includes testimony on false accusations that

imply the alleged victim is or is not telling the truth. Grimshaw, ¶ 23 (citing Brodniak,

221 Mont. at 222, 718 P.2d at 329). In Grimshaw, the prosecutor elicited testimony from

its blind expert witness on rape myths and the behaviors of victims during a SIWC trial.

Grimshaw, ¶ 22. The prosecutor also asked the expert about false reporting statistics, and

the expert testified that between two and eight percent of sexual assault reports are false.


                                            16
Grimshaw, ¶ 22.      The Court held that such testimony “clearly commented on, and

improperly bolstered, the credibility” of the alleged victim’s testimony. Grimshaw, ¶ 24.

Because the case was a “he said-she said” case that turned solely on the credibility of the

parties and “which party the jury believe[d],” the Court concluded the improper vouching

“tipped the scales to an unfair trial.”         Grimshaw, ¶¶ 32-33; see also Brodniak,

221 Mont. at 222, 718 P.2d at 329 (holding that an expert witness’s testimony in a sexual

assault case on “the statistical percentage of false accusations was improper comment on

the credibility” of the alleged victim).

¶26    This Court has applied a narrow exception to the general rule that an expert witness

may not comment on the credibility of an alleged victim’s testimony—the exception being

when (1) the alleged victim is a “very young” child at the time of trial, (2) he or she testifies

at trial, (3) he or she “exhibits contradictory behavior,” and (4) when the expert is

“properly qualified.” Rogers v. State, 2011 MT 105, ¶ 26, 360 Mont. 334, 253 P.3d 889;

Hensley, 250 Mont. at 481-82, 821 P.2d at 1031-32; Scheffelman, 250 Mont. at 342,

820 P.2d at 1298. We held in Hensley, 250 Mont. at 481-82, 821 P.2d at 1031-32, however,

that the exception did not apply when the accuser was sixteen years old at trial even though

the abuse occurred four years prior to her reporting. Here, the State did not argue below

that any of the witnesses’ testimony would be admissible under this exception, nor could

it, as M.G. was not a “very young” child at the time of trial. M.G. was fifteen years old

and none of the witnesses were deemed “properly qualified” to give an opinion on her

credibility.



                                           17
¶27    On appeal, Byrne argues that the State’s questioning of its expert witnesses, which

bolstered M.G.’s credibility and the prosecutor’s statement during closing argument that

M.G. was a “reliable witness,” undermined Byrne’s right to a fair trial. We agree. After

assuring the court and Byrne before trial that the State would not elicit any testimony on

witness credibility, the prosecutor questioned Grunhuvd, Hammett, and Dalrymple on

M.G.’s credibility, eliciting their impressions of the credibility of her statements about the

incidents and M.G.’s general predisposition towards being truthful. Further, the State

elicited expert testimony from Dutton that improperly bolstered M.G.’s credibility with

scientific probability evidence.    See Grimshaw, ¶ 24; Brodniak, 221 Mont. at 222,

718 P.2d at 329. The State asked Dutton whether malicious false reports of sexual abuse

are “normal,” to which Dutton responded that they are “rare.” When pressed by the

prosecutor, “How rare is this?” Dutton testified, “It doesn’t happen very often.” Like the

statistical evidence in Grimshaw and Brodniak, the expert’s testimony that malicious false

reports are “rare,” and misidentification of abusers “doesn’t happen very often,” clearly

commented on and improperly bolstered M.G.’s credibility.                 Grimshaw, ¶ 24;

Brodniak, 221 Mont. at 222, 718 P.2d at 329. Similar to the expert’s testimony in

Grimshaw that a low percentage of false reports implied a high percentage that the alleged

victim was telling the truth, Dutton’s testimony that false reports are “rare” implied that

M.G. was telling the truth. See Grimshaw, ¶ 32. This type of credibility-boosting expert

testimony is improper. Grimshaw, ¶ 25. It makes no meaningful difference whether she

couched her opinion in terms of percentages or probabilistic descriptors. Like Grimshaw,

this case ultimately came down to a “he said/she said” contest based on M.G.’s credibility.

                                          18
Grimshaw, ¶ 33. The function of Dutton’s testimony remained that it was very unlikely

M.G. was lying because false reports are rare and misidentification of the victim’s abuser

“doesn’t happen very often.”

¶28    The dissent points to our recent decision in State v. Sinz, another case involving

Dutton’s testimony, to support its conclusion that Dutton’s testimony was permissible in

the instant case. 2021 MT 163, 404 Mont. 498, 490 P.3d 97. In Sinz, Dutton provided

general information about child sexual abuse cases and repeatedly emphasized that she was

not commenting on the credibility of the children in the case. Sinz, ¶ 9. Specifically,

Dutton testified that, from a comparative standpoint, “malicious false report[s] . . . tend[]

to be more rare” than the “more common” erroneous false allegations where a normal and

innocuous explanation for the child’s statements exists. Sinz, ¶ 10. On cross-examination,

Dutton reiterated that she was not testifying to comment on the credibility of the children

or offer an opinion on the allegations in the case. Sinz, ¶ 11. The prosecutor’s closing

argument further emphasized that Dutton was not testifying to comment on the children’s

credibility. Sinz, ¶ 12. We rejected Sinz’s argument that Dutton’s testimony amounted to

a recitation of statistical data that warranted plain error review and concluded that Sinz had

failed to establish that Dutton’s testimony was improper. Sinz, ¶¶ 29-32. We further noted

that the jury received an instruction that Dutton’s testimony was not to be considered an

opinion by her that the children in Sinz told the truth. Sinz, ¶ 31. Dutton’s testimony in

Sinz proves distinguishable. First, Dutton repeatedly reiterated in Sinz that she was not

there to comment on the alleged victims’ credibility. No such assurances came in this case,

beyond Dutton’s initial statement that she was testifying as a blind witness. Second, the

                                          19
prosecutor amplified, and to some extent distorted, Dutton’s testimony in his closing

argument. During its closing argument, the State reminded the jury that Dutton had

testified that “it is incredibly rare for a person to mistake the identity of the [perpetrator]”

(emphasis added). In fact, Dutton’s testimony, when asked about identifying the wrong

person, was that “it’s fairly rare when they will accuse somebody other than the actual

perpetrator” (emphasis added). While this may appear to be a matter of semantics, in the

context of the trial, the prosecution’s emphasis on M.G.’s credibility, and the inherent

degree of difference between “incredibly rare” and “fairly rare”, the prosecutor’s choice of

adverb proves consequential. Similarly, we construe Dutton’s testimony in Sinz that,

comparatively, one type of false allegation is “more rare” relative to a different type of

false allegation as distinct from her testimony here that false allegations in general are rare

and that misidentifying the perpetrator does not occur very often. Finally, no such jury

instruction was given by the District Court regarding Dutton’s testimony at Byrne’s trial.

For these reasons, we distinguish Dutton’s testimony in Sinz. However, even if Dutton’s

testimony here was not distinguishable and thus passed muster, the State improperly

bolstered M.G.’s credibility through other witnesses.

¶29    In direct contravention of the State’s agreement not to propound credibility boosting

testimony, the State’s witness, Grunhuvd, a therapist, testified that M.G. did not present

“signs of extreme dishonesty” or of “manipulation,” and that any untruthfulness was age

appropriate. Hammett, a registered nurse, testified that she saw no signs of dishonesty or

that M.G. had been coached when she conducted M.G.’s forensic interview. Dalrymple, a

therapist, testified that she did not see any signs of manipulation or that M.G. was being

                                           20
dishonest when M.G. spoke to her about the allegations. This testimony, elicited by the

State, constituted direct comments from the witnesses about M.G.’s credibility. The

comments were designed to bolster M.G.’s credibility by having these witnesses, who were

experts in their fields, testify that they had no reason to question the truthfulness of M.G.’s

allegations. They were not questions elicited for the purpose of educating the jury on, for

example, why a victim would delay in reporting or why a child would be unaware of the

criminality of the abuser’s conduct. They were questions concerning M.G.’s truthfulness

and credibility—a subject committed to the jury and one that a jury can evaluate through

their collective common experience. The purpose of the testimony was to tell the jury that

they should believe M.G. because these trained professionals found no reason to disbelieve

M.G. “[E]xpert testimony regarding credibility invades the jury’s function by placing a

stamp of scientific legitimacy on the victim’s allegations.” Stringer, 271 Mont. at 377,

897 P.2d at 1069. The question of whether to believe M.G. was exclusively for the jury to

decide and this testimony from three trained professionals that each found no reason to

disbelieve M.G. improperly invaded that function.         No meaningful distinction exists

between couching the testimony in terms such as “no signs of dishonesty” and simply

saying M.G. was honest.

¶30    Finally, the prosecutor personally commented on M.G.’s credibility during closing

argument by calling M.G. a “reliable witness.” This was significant in the context of the

evidence and that the State’s case rested entirely on the jury believing M.G. Right after

reminding the jury that it got to decide which witnesses to believe and emphasizing to the

jury that why M.G. would lie was “key to [the jury’s] entire decision,” the prosecutor told

                                          21
the jury that M.G. was “a reliable witness” and reiterated multiple times that there was no

incentive for M.G. to lie. Referring to M.G. as a “reliable witness” was a direct statement

of the prosecutor’s personal opinion that the jury should believe M.G.              Stringer,

271 Mont. at 380, 897 P.2d at 1071. It is for the jury, not an attorney trying a case, to

determine which witnesses are believable and whose testimony is reliable. Hayden, ¶ 32.

We now turn to whether Byrne was prejudiced and his right to a fair trial violated.

¶31    The State argues that the detailed and compelling nature of M.G.’s testimony

supports the conclusion that any improper questions or comments were harmless. It

maintains that the jury was properly instructed that it could evaluate M.G.’s demeanor and

“[w]hether the child impresses you as having an accurate memory and recollection.

Whether the child impresses you as a truth-telling individual . . . .” The State maintains

that unlike in Hayden where the alleged victim recanted at trial and the prosecutor

attempted to bolster its case through the investigating officer, M.G. never wavered about

the facts of Byrne’s offense and her certainty that Byrne committed SIWC against her. The

State further argues that other witnesses corroborated some of the facts surrounding one of

the alleged incidents. In sum, the State maintains that the totality of the evidence presented

shows that there was little potential prejudice from the prosecutor’s comments.

¶32    We first note that this case does not involve one isolated improper vouching

statement by one witness or one improper vouching comment during closing argument.

Instead, this is a case in which multiple improper vouching statements occurred.

“Repeated improper statements create cumulative prejudice, and we accordingly view them

collectively rather than individually.” Anderson, ¶ 78. When there are multiple errors

                                          22
committed by the prosecutor, the cumulative effect of the misconduct leaves unsettled the

question of the fundamental fairness of the proceedings. Aker, ¶ 28. Further, closing

arguments pointing out inferences which can be drawn from the evidence presented are not

improper. Gladue, ¶ 19. Though the State maintains on appeal that the detailed and

compelling nature of M.G.’s testimony supported a conviction, the State conceded at trial

that her testimony “was not clean” and “not pretty” and that M.G.’s memory was

“not great.” Jury instructions and prosecutorial comments to the jury that it is the jury’s

duty to evaluate the witnesses’ credibility do not cure or erase the State’s multiple improper

questions to witnesses or comments made in closing arguments.

¶33    Here, the entire case hinged on M.G.’s credibility. There was no physical evidence,

there were no eyewitnesses to the assaults, and there were no inculpatory statements. To

meet its burden of proof, the prosecution’s case ultimately relied on M.G.’s testimony and

Byrne’s general denial.        The prosecution provided corroborating witnesses to

circumstantial facts, but only M.G.’s testimony spoke directly to what occurred. The

prosecution acknowledged that its case rested on the jury finding M.G. credible and

stipulated that it would not seek to bolster M.G.’s credibility. Throughout the trial, the

prosecutor repeatedly asked the jury some variation of “why would [M.G.] lie?” Isolated,

the argument of “why would she lie” presents no issues.            However, these repeated

comments tend to place the burden on Byrne to account for and explain M.G.’s motive to

testify. Moreover, “why would she lie” wrongly suggests that, if M.G. is not deliberately

lying, then she must be telling the truth, and that if M.G. lacked an obvious incentive to lie,

she must be sincere. Asking the jury repeatedly “why would [M.G.] lie?” invites the jury

                                          23
to accept the prosecution’s case unless Byrne provides some positive answer to that

question. After Byrne’s closing argument addressed the State’s burden-shifting effort, the

State acknowledged that the burden was not on Byrne to answer “why would she lie?” The

prosecutor went further than pointing out permissible inferences. See Gladue, ¶ 19. The

curative effect of mentioning the State’s burden throughout trial and acknowledging that

the burden remained with the State does not mitigate the prosecutor’s repeated question of

“why would she lie?”

¶34    Here, the jury could well have concluded that because multiple witnesses, trained

in the fields in which they testified, and the prosecutor believed M.G. was telling the truth

and Byrne was guilty, the jury too should believe M.G. and find Byrne guilty.

See State v. Lawrence, 2016 MT 346, ¶ 18, 386 Mont. 86, 385 P.3d 968. (“When the

prosecutor told the jury the presumption of innocence no longer existed and his lawyer

raised no objection or argument in opposition to that assertion, the jury could well have

concluded that the prosecutor was correct.”). The jury could further conclude that, because

Byrne failed to present a clear motive for M.G. to lie, that she must be telling the truth and

that Byrne must be guilty. The dissent argues that, in context, the witnesses were not

bolstering M.G.’s credibility as it related to her allegations against Byrne, but rather, were

testifying about M.G.’s credibility in their dealings with M.G. This represents a narrow

view that overlooks the effect of the State’s witnesses and the prosecutor’s vouching for

M.G.’s credibility. As we noted in Lawrence, “[t]he prosecutor is the representative of the

State at trial. . . [and] a prosecutor’s improper suggestions and assertions to a jury are apt

to carry much weight against the accused when they should properly carry none.”

                                          24
Lawrence, ¶ 20 (citations and quotations omitted). The jury was repeatedly informed that

it was the sole judge of credibility. The jury also heard testimony from several witnesses

for the State, over the course of a three-day trial, that M.G. was credible. It remains true

that those witnesses testified to M.G.’s credibility in the context of their interactions with

M.G. However, it remains just as true that, in a true credibility contest, the cumulative

effect of the State’s witnesses and the prosecutor’s comments as the “representative of the

State” shrouded the narrow context in which the witnesses were testifying, potentially

leaving the jury with the broad takeaway that M.G. was credible. See Lawrence, ¶ 20. We

further incorporate our discussion on Partin, see supra ¶ 22, and reiterate that, when the

State stipulates to a motion in limine and subsequently reneges on its word, “resolving any

doubt . . . in favor of the prosecution would be inappropriate.” Partin, 287 Mont. at 22,

951 P.2d at 1008.

¶35    We conclude, based on the nature of the evidence, the credibility-boosting testimony

of M.G. from several witnesses, and the prosecutor telling the jury M.G. was a

“reliable witness” who had no incentive to lie, that Byrne was denied his constitutional

right to a fair trial. Had this been a case where M.G.’s credibility was not the core issue

for the jury to decide, the error may have been more tolerable. However, from the opening

statement to the conclusion of the trial, this case was about M.G.’s credibility and

believability.   It was crucial that rules developed to ensure that the jury makes the

conclusion of the credibility of witnesses be followed. We regret that they were not

followed here, and Byrne’s conviction must be reversed.



                                          25
                                     CONCLUSION

¶36    The testimony elicited from four witnesses vouching for M.G.’s credibility and the

prosecutor personally commenting that M.G. was a reliable witness who had no incentive

to lie undermined Byrne’s right to a fair trial. His conviction is reversed.


                                                  /S/ LAURIE McKINNON


We Concur:

/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JAMES JEREMIAH SHEA


Justice Beth Baker, dissenting.

¶37    Applying plain-error review—the standard Byrne acknowledges governs his

unpreserved claims—and consistent with our precedent, I would hold on this record that

Byrne received a fair trial and affirm his conviction. I dissent from the Court’s decision to

order a new trial.

¶38    Although the Court does not mention it, Byrne does not argue on appeal that his

motion in limine preserved his claims about prosecutorial misconduct and improper

vouching for M.G.’s credibility. Because Byrne did not make that argument, the State has

had no opportunity to respond to any such proposition. The Court nonetheless concludes

on its own that Byrne’s motion preserved the issue. Opinion, ¶ 21. I disagree. As Byrne

and the State both argue, I would analyze his claims under the plain-error standard of

review.


                                          26
¶39    When Byrne argued his motion in limine before the trial court, defense counsel,

relying on Scheffelman, said,

       Really I’m trying to keep out the expert getting on the stand and saying this
       child is a credible witness. That is it. And so, my understanding is the
       stipulation by Mr. Moody is that he will not be eliciting from the expert, you
       know, do you believe the child, essentially would be the question.

The prosecutor explained what he expected to introduce through his experts and

said, “I don’t believe there’s going to be any request uh, by the State to ask

whether . . . the . . . alleged victim, is believable or not.” He clarified that he would be

asking about demeanor and what the witness observed, “not asking . . . whether you

believed her.” The court remarked, “Alright, but in any event the State understands the . . .

Defense’s concerns and is in agreement?” The prosecutor replied, “yes,” and moved on to

the next issue.

¶40    A motion in limine that is “sufficiently specific as to the basis for the

objection[,]” Crider, ¶ 20, will be sufficient to preserve the issue if “the district court

provided a definitive ruling” on the question, Favel, ¶ 19; Opinion, ¶ 20. We pointed out

in Favel that “we have never allowed a party to preserve an issue based on a motion in

limine without the party having obtained a definitive ruling from the district court on the

issue.” Favel, ¶ 19 (citing Vukasin, 2003 MT 230). We noted other authority to the same

effect, observing that a party must object at trial unless the court has made a

“definitive ruling on the record admitting or excluding evidence[.]” Favel, ¶ 20 (quoting

Fed. R. Evid. 103(a) and adding emphasis). As we explained,

       Motions in limine are frequently made in anticipation of hypothetical
       circumstances that may not develop at trial and often times on a record that

                                         27
       is incomplete or only partially developed. . . . Consequently, a trial court will
       often be in a better position to rule on evidentiary issues in light of specific
       facts and circumstances that arise during trial.

Favel, ¶ 21 (internal citations omitted). See also Evans v. Scanson, 2017 MT 157, ¶ 23,

388 Mont. 69, 396 P.3d 1284 (citing Favel, ¶ 19) (“A party may not preserve an issue for

appeal, even if based on an opponent’s violation of an order in limine, without the party

first obtaining a definitive ruling from the district court on the issue.”) (emphasis added).

¶41    Here, the parties and the court briefly discussed Byrne’s motion in limine at the

motions hearing.       They focused on the type of questions we addressed in

Scheffelman, where we found error in the social worker’s testimony “[giving] her opinion

that the victim’s statements [about the alleged offense] were truthful and that she was a

victim of sexual abuse[.]”       Scheffelman, 250 Mont. at 341, 820 P.2d at 1298.

The Scheffelman exception is implicated “only when the expert directly comments on the

victim’s credibility.” State v. Robins, 2013 MT 71, ¶ 12, 369 Mont. 291, 297 P.3d 1213.

“Expert testimony that only indirectly bears on a child sexual abuse victim’s credibility

does not have to satisfy the [Scheffelman] exception’s requirements to be

admissible.” State v. Reams, 2020 MT 326, ¶ 11, 402 Mont. 366, 477 P.3d 1118 (quoting

Robins, ¶ 12). See also State v. Morgan, 1998 MT 268, ¶¶ 26, 31, 291 Mont. 347, 968 P.2d

1120 (upholding admission of witness’s testimony regarding “patterns of child sexual

abuse and factors to consider in the evaluation of a child’s report of sexual abuse”); State

v. Scott, 257 Mont. 454, 464-66, 850 P.2d 286, 292-93 (1993) (upholding admission of

testimony from child’s therapist “that it is not unusual for victims of sexual abuse to hear



                                          28
voices or see things that are not reality” and to offer her opinion that “these symptoms were

related to Scott, and not to those upon whom the defense was attempting to lay blame”).

¶42    The record demonstrates that the District Court made no definitive ruling on

Byrne’s motion in limine because it presumed the parties were of one mind about what

questions the prosecutor should not and would not ask. The court had no need to rule on

the admission or exclusion of particular evidence, as the specific basis for Byrne’s motion

appeared to be uncontested. The trial court’s general ruling at the final pretrial conference

granting “all the motions that were made that were agreed to” did not alter the parties’

pretrial posture. At trial, much of the testimony from the professionals who had worked

with M.G. was the type of indirect comment on child victims’ responses to sexual abuse of

the sort we have allowed and accordingly drew no objection. Byrne made no argument

that the State was violating the parties’ agreement.         Based on the parties’ prior

representations, and without a contemporaneous objection, the District Court was left to

believe that Byrne found the State’s questioning acceptable.         If Byrne believed the

prosecutor was exceeding the bounds of the agreement, he needed to speak up. But he

didn’t. Byrne made one objection (which I discuss in ¶¶ 54-55), at which time defense

counsel did not mention the parties’ agreement or any ruling in limine. The trial court had

no opportunity to consider or rule on what Byrne now claims were repeated violations.

Having obtained no definitive ruling on the specific testimony to which he objected, Byrne

was obligated to object at trial to questions he believed exceeded the parties’ agreement.

¶43    Partin is unhelpful to this analysis because it had nothing to do with preservation of

the objection for appeal. Partin obtained a definitive pre-trial ruling prohibiting any

                                         29
evidence regarding the defendant’s prior crimes. On appeal, it was “undisputed” that a

prosecution witness’s reference to Partin’s prior arrest violated the order in limine. Partin,

287 Mont. at 18, 951 P.2d at 1005. Unlike Byrne, however, Partin called the trial court’s

attention to it immediately and moved for mistrial; the only issue on appeal was whether

the court abused its discretion in denying that motion and whether Partin suffered prejudice

from the erroneous admission. Partin, 287 Mont. at 15, 22, 951 P.2d at 1003-04, 1008.

Byrne did not alert the trial court to his concerns. Instead, just like Favel, he “failed to do

‘what []he could to raise the issue in the district court.’” Favel, ¶ 22 (quoting Vukasin, ¶

30).

¶44    Byrne accordingly sets forth the correct standard for our review in his appellate

briefs. The Court discretionarily reviews an unpreserved claim for plain error when failing

to review the error may result in a manifest miscarriage of justice, leave unsettled the

fundamental fairness of the proceedings, or compromise the integrity of the judicial

process. State v. Smith, 2021 MT 148, ¶ 15, 404 Mont. 245, 488 P.3d 531 (citations

omitted). “We review prosecutorial misconduct claims to determine whether the alleged

misconduct deprived the defendant of a fair and impartial trial.” Smith, ¶ 15 (citation

omitted).

¶45    The standard that applies to our review of a preserved challenge to the erroneous

admission or exclusion of evidence is quite different.            As trial error, an improper

evidentiary ruling “is not presumptively prejudicial and therefore not automatically

reversible,   and   is   subject    to   review    under    our     harmless   error   statute,

§ 46-20-701(1), MCA.” State v. Van Kirk, 2001 MT 184, ¶ 40, 306 Mont. 215, 32 P.3d 735.

                                          30
Once the error is shown, “it becomes incumbent on the State to demonstrate the error at

issue was not prejudicial to the defendant.” State v. Lake, 2019 MT 172, ¶ 40, 396 Mont.

390, 445 P.3d 1211 (citing Van Kirk, ¶ 42). “[T]o prove that a trial error was harmless,

‘the State must demonstrate that there is no reasonable possibility that the inadmissible

evidence might have contributed to the [defendant’s] conviction.’” Lake, ¶ 40 (quoting

Van Kirk, ¶ 47).1 For an evidentiary error to be harmless, the record must show that the

jury was presented with admissible evidence proving the same facts as the tainted

evidence. Smith, ¶ 34 (citations omitted). And the State bears the burden on appeal of

demonstrating harmless error by showing “that there is no reasonable possibility that the

inadmissible evidence might have contributed to the conviction.” Van Kirk, ¶ 47. In

contrast:

       The party requesting reversal because of plain error bears the burden of
       firmly convincing this Court that the claimed error implicates a fundamental
       right and that such review is necessary to prevent a manifest miscarriage of
       justice or that failure to review the claim may leave unsettled the question of
       fundamental fairness of the proceedings or may compromise the integrity of
       the judicial process.

State v. George, 2020 MT 56, ¶ 5, 399 Mont. 173, 459 P.3d 854. Bearing in mind that

Byrne carries the burden here, I turn to the trial record.

Witness Testimony




1
  Whether a party does or does not object to an evidentiary ruling, the Court may review the
admission or exclusion of evidence affecting the party’s “substantial rights[.]” M. R. Evid. 103(a),
(d).
                                            31
¶46    Of the four witnesses whose testimony the Court finds faulty, three worked directly

with M.G. and one—Dr. Wendy Dutton—did not. As she was the State’s first witness, I

address her testimony first.

¶47    The Court concludes that, even though Dr. Dutton was a “blind expert” who never

met M.G., did not participate in the investigation, and never reviewed any of the reports or

other materials related to the case, she improperly bolstered M.G.’s credibility when she

testified that false reports are “rare” because that implied that M.G. was telling the truth.

Opinion, ¶ 27. Dr. Dutton in fact said nothing about M.G., and Byrne offered no objection

throughout her testimony.

¶48    We have reviewed claims involving similar testimony from Dr. Dutton on several

occasions. In one such case,

       Dutton testified about the process of victimization, how victims disclose
       abuse, children’s typical reactions to abuse, the most common situations
       when children make false allegations, and the proper protocol for conducting
       a forensic interview with a child. Dutton did not discuss the specifics of [the
       defendant’s] case and did not offer an opinion of whether [the child] had been
       abused.

Robins, ¶ 7. We upheld the admission of this testimony without applying “the exception

that allows direct comment on credibility because she did not comment directly on the

victim’s credibility.” Robins, ¶ 14. “She did not offer an opinion of whether the victim

was credible.” Robins, ¶ 14. Instead, “Dutton limited her testimony and only testified

about general child sexual abuse patterns.” Robins, ¶ 14. It bears repeating that among

such “general” patterns was Dr. Dutton’s testimony about “the most common situations

when children make false allegations.” Robins, ¶ 7. We concluded that “Dr. Dutton’s


                                         32
testimony did not impinge upon the jury’s obligation to ultimately decide [the child’s]

credibility; it merely allowed the jurors to make an informed decision.” Robins, ¶ 17. See

also State v. Given, 2015 MT 273, ¶ 46 n.2, 381 Mont. 115, 359 P.3d 90 (addressing Dr.

Dutton’s similar testimony and noting that “[w]e have long recognized such testimony as

admissible under M. R. Evid. 702”).

¶49    Just weeks ago, we refused to reverse a child sex abuse conviction for plain error in

a case markedly like Byrne’s. Sinz, 2021 MT 163. Dr. Dutton’s testimony in Byrne’s trial

was substantively identical. She did not vouch for M.G. or otherwise comment directly on

her credibility. Instead, she

       explained that false allegations generally, but not exclusively, occur in two
       types of scenarios. The “more common” false allegation is an erroneous
       report where, upon investigation, there is a normal and innocuous
       explanation for the child’s statements (e.g., touching during bath time). The
       other is a “malicious false report, which tends to be more rare.” This type of
       report is usually connected to an ulterior motive or attempt to secure
       secondary gain. Dr. Dutton explained that when incidents of false malicious
       reports occur:
               [T]hey tend to occur most commonly, but not exclusively, in
               two situations. The first is generally involving young children
               whose parents are involved in a high conflict divorce or
               custody dispute. . . . The [second situation] is typically the
               teenage girls. And usually the goal or ulterior motive is trying
               to cover up the fact that they are having consensual sex with
               somebody.

Sinz, ¶ 10 (quoting trial testimony). What’s more, the closing arguments were quite similar

to those the prosecutor gave in this case:

       when referring to Dr. Dutton’s testimony, the prosecutor stated that
       “Dr. Dutton wasn’t here to comment on the girls’ credibility, but what she
       told you is that incidents of malicious false allegations of child sex abuse are
       very rare. And I would submit to you this is not one of those cases.”


                                          33
Sinz, ¶ 12. We expressly rejected Sinz’s argument that Dr. Dutton’s testimony “amounted

to a ‘recitation of statistical data,’ which undermined the presumption of innocence and

implicated a fundamental right.” Sinz, ¶ 29. We concluded:

       Dr. Dutton did not provide statistical testimony nor undermine his
       presumption of innocence. Dr. Dutton’s testimony was educational in nature,
       as she explained the process of victimization, testified to general causes of
       false reports in child sexual abuse cases, and discussed general issues
       underlying sexual abuse disclosures. Dr. Dutton did not comment on the
       facts of the case or provide an opinion about whether K.B. and D.B. had been
       abused. The suggestion that Sinz’s case may share some similarities with
       Dr. Dutton’s research does not render her testimony improper or
       inadmissible.

Sinz, ¶ 31. The Court’s effort to distinguish Sinz parses Dr. Dutton’s testimony too finely.

Despite the minor differences at Byrne’s trial, her testimony was consistent with what we

frequently have characterized as indirect—hence permissible—comment on a child’s

credibility. As there is no meaningful distinction here, I would reach the same conclusion.

¶50    The State’s next professional witness was Susan Keller, M.G.’s therapist.

Ms. Keller discussed her work with M.G., M.G’s response to anxiety and stresses from the

process involved in the case and from “what she report[s] happened” to her, and M.G.’s

concern that there was something different or wrong with her that she had been assaulted.

Ms. Keller did not talk to M.G. about the details of the alleged assault and gave no

testimony commenting directly or indirectly on M.G.’s credibility.

¶51    The State next called “Freddie” Grunhuvd, who worked as a school-referred

therapist with both M.G. and her brother when they lived in Deer Lodge. Ms. Grunhuvd

started seeing M.G. when the child was in kindergarten to help treat her Oppositional

Defiance Disorder. She worked with M.G. until 2011, when M.G. moved to Drummond,

                                         34
and had stopped seeing her well before M.G. made any disclosures about Byrne’s alleged

assaults. Ms. Grunhuvd testified about M.G.’s Oppositional Defiance Disorder as a young

child and how it manifested. She described M.G. as “angry and hostile” and prone to

temper tantrums, particularly with her mother, her teacher, and occasionally the school

principal.   In that context, the prosecutor asked, “Does oppositional defiance

disorder . . . carry with it um—let me rephrase that one. Did [M.G.] present signs of

extreme dishonesty?” When the witness answered without objection, “No,” the prosecutor

asked, “How about manipulation?” Again without objection, the answer was “no.” Ms.

Grunhuvd was clear that M.G. never made any disclosures about inappropriate touching

during the time they worked together, and she gave no testimony related to the allegations

in this case except that when M.G.’s mother called her for advice, Ms. Grunhuvd referred

her to the Drummond therapist with whom M.G. then was treating.

¶52    On cross-examination, defense counsel reiterated that M.G. was referred to

Ms. Grunhuvd by the school for her “angry outbursts” and related behaviors, and followed

up with “whether [extreme] untruthfulness was part of the referrals[.]” (Emphasis added.)

Counsel clarified that any untruthfulness was “more . . . typical for her age” and “minimal.”

Remember, Ms. Grunhuvd stopped seeing M.G. in May 2011, long before she made any

disclosures about Byrne.

¶53    M.G. was thirteen years old when she went to see Jane Hammett for the forensic

interview. On direct examination, the prosecutor had Ms. Hammett explain her forensic

interview techniques and what she does in the process to educate the child and assess the

child’s ability to tell the truth, as well as “sensory questions” she asks to help “activate”

                                         35
the child’s memory. In that context, the prosecutor asked if Ms. Hammett saw “signs of

dishonesty or that she had been coached.” Byrne offered no objection. Ms. Hammett gave

no testimony about the allegations M.G. made during the interview and offered no opinion

about whether those allegations were credible.

¶54    The State’s final professional witness was Gina Dalrymple, the Drummond

counselor who worked with M.G. from September 2011, when she transferred to school

there, through November 2013.       During that time, Ms. Dalrymple changed M.G.’s

diagnosis from Oppositional Defiance Disorder to Depressive Disorder. She described

M.G. as presenting with “a typical trauma reaction.”             On direct examination,

Ms. Dalrymple testified that M.G. acknowledged there “had been a trauma in her life” but

never gave her any details about it and “[n]ever discussed it.” In fact, “she’s had zero

words about discussing it[.]”        Not until responding on cross-examination did

Ms. Dalrymple confirm that M.G. had said the trauma was sexual abuse. Defense counsel

had Ms. Dalrymple acknowledge that she had brought up the topic after conferring with

Ms. Grunhuvd and with M.G.’s mother. On redirect, the prosecutor followed up, asking if

Ms. Dalrymple had asked M.G. “point blank, did this happen[?]” Ms. Dalrymple said no,

that she had told M.G. that Ms. Grunhuvd had called and “talked about some stuff that was

in the past” and asked M.G., “do you want to discuss it?” Ms. Dalrymple asked M.G.

additional questions about whether she felt safe and what she was feeling “at that moment.”

The prosecutor then asked if Ms. Dalrymple saw “any signs of manipulation out of [M.G.]

when she was talking about this?” There was no objection, and the witness answered no.

The prosecutor followed up with whether Ms. Dalrymple saw “any signs of, that uh, she

                                        36
was being dishonest with you?” Byrne’s counsel objected without stating the grounds for

objection, and the court overruled it.

¶55    From this discussion of the testimony, it is clear that defense counsel objected only

when the prosecutor asked for a direct response from one witness about M.G.’s honesty

when discussing her accusations against Byrne. That objection was consistent with the

parties’ stipulation and was appropriate. But counsel did not elaborate with “the specific

ground of objection,” M. R. Evid. 103(a)(1), and did not argue that the State was violating

the parties’ agreement on Byrne’s motion in limine. Nonetheless, I agree for purposes of

this discussion that the trial court should have sustained that objection.

¶56    Given the pretrial discussion of Byrne’s motion in limine, however, and applying

our case law, I would conclude that all but one of the prosecutor’s other questions did not

invite error. For example, Byrne offers no authority that asking a trained therapist whether

the witness saw an indication that the child had been “coached” or “manipulated” is

inappropriate. Such a question does not necessarily direct comment on the credibility of

the child’s allegations against the defendant. On the contrary, how to determine whether a

child has been coached to give specific statements is appropriate in the discussion of

general issues underlying the evaluation of children’s sexual abuse disclosures. An

objection would be appropriate, however, to questions about “dishonesty” and

“untruthfulness” in the context of the allegations at issue in the case, as those questions

would call for a “direct[] comment[] on the victim’s credibility.” Reams, ¶ 11 (quoting

Robins, ¶ 12). Here though, the prosecutor’s questions to Ms. Grunhuvd were in the

context of her work with M.G.’s Oppositional Defiance Disorder years earlier; she had

                                          37
nothing to do with M.G.’s disclosures about Byrne. His question to Ms. Hammett—a

compound question combining signs of coaching or dishonesty—was a question about

M.G.’s interview in general and would have been entirely proper had he omitted the phrase

“of dishonesty” from his question.

Closing Argument

¶57    “We review alleged improper statements during a closing argument in the context

of the entire argument; we do not presume prejudice from the alleged misconduct, and the

burden is on the defendant to show the argument violated his substantial rights.” Smith, ¶

42. Again, Byrne acknowledges that he did not object to the prosecutor’s closing argument

and that the plain-error standard of review applies.

¶58    As we reaffirmed recently in Smith, ¶ 47, “[a] prosecutor properly may comment

both on the credibility of witnesses and on inferences the jury should draw from the

evidence.” (Citing McDonald, ¶ 14.) “A prosecutor’s argument is not plain error if made

in the context of discussing the evidence presented and how it should be used to evaluate

a witness’s testimony under the principles set forth in the jury instructions.” Smith, ¶ 51

(quoting State v. Ritesman, 2018 MT 55, ¶ 28, 390 Mont. 399, 414 P.3d 261). Here, review

of the closing argument in its entirety reveals that, unlike instances in which we have

concluded that a prosecutor improperly commented on the truthfulness of a witness,

see Hayden, ¶¶ 12-14, 32-33, the prosecutor did not offer her personal opinion on the

credibility of witnesses but drew inferences from the evidence.

¶59    The prosecutor’s comment about M.G. being a “reliable witness” was made

completely in the context of discussing the evidence and was not improper. He began by

                                         38
pointing to M.G.’s testimony that—as “a girl who’s aiming for straight A’s [sic]”—“[t]he

worst thing that she can possibly imagine is failing a test and she’d rather go do that [than]

be here in front of you.” The prosecutor drew the jury’s attention to the court’s instruction

on direct and circumstantial evidence.          He discussed the difference, noting M.G.’s

testimony as direct evidence and “what [M.G.] was showing after these events occurred”

as circumstantial evidence. He turned to the instruction on believability of witnesses,

emphasizing the jury’s role as the sole judge of credibility. He then asked,

       How do we know when witnesses are reliable? You’re allowed to look at
       their demeanor. You’re allowed to look at their statements in relation
       otherwise. You’re able to look at their lack of motive to lie. You’re able to
       look whether their statements are verifiable.

The prosecutor proceeded to review with the jury M.G.’s testimony to help it evaluate her

credibility, asking it to “look at her body language,” to ask what “she ha[d] to gain by this,”

to recall whether her statements were consistent and how she was candid when she didn’t

always remember every detail. He asked the jury to recall the details that she did

remember.

       It wasn’t just the gory details that she testified to, but it was the minute ones.
       She remembers how odd it was that she was going to the store with both
       families. She remembers what she was wearing on one of the occasions. Not
       all three, just one of them. Does this look like a girl who’s making things
       up?

¶60    He then asked the jury to evaluate M.G.’s testimony in light of what it had learned

from the professionals, including “the process of victimization,” “victim selection,”

“engagement,” “grooming,” “the assault,” and then “concealment.” He then discussed the

evidence on each of those factors and why it took time for M.G. to make her disclosures.


                                           39
He reminded the jury “that just one fact is not enough to go convict Mr. Byrne” but that it

had to consider “the totality of circumstances” from all the testimony. He emphasized that

Ms. Hammett and Dr. Dutton both talked about the importance of not asking leading

questions and reminded the jury of the evidence that M.G. was not a girl who could be

forced “to say anything that she didn’t want to.” He went through the evidence that M.G.

had started to “throw[] fits” about spending time with the Byrne family when no one knew

why, despite her close relationship with the Byrne children and with Byrne’s wife. And he

asked the jury to recall what prompted M.G. to come forward and why “she was ready for

it.”

¶61    He finally discussed the suggestion that perhaps M.G. “got the wrong person”—

harkening defense counsel’s questions about M.G. not wanting to see her father again after

spending the summer of 2011 with him and about M.G. being upset when she returned to

find her mother had moved the family to Drummond—or, the prosecutor asked

rhetorically, “that it didn’t happen at all?” He reminded the jury about M.G.’s “100

percent” certainty that it was Byrne; that even though she did not recognize him in the

courtroom, she knew “it was Rachel’s husband” and the assault happened “[a]t Rachel’s

house.” It was Byrne who had been grooming her, giving her more affection than the other

children, and so forth. He asked the jury to remember Dr. Dutton’s testimony that it “is

incredibly rare for a person to mistake the identity of the person” and then discussed why

M.G.’s circumstances did not fit those when a child would lie about the abuse to “get

something out of this.” It reminded the jury that it needed to “use your common sense

when evaluating whether somehow [M.G.] was coached or taught to lie.” It asked the

                                        40
jurors to “look at her testimony” and the things she did and did not remember when

questioned. He concluded:

       If a person had been coached to lie, if she thought it was so important to get
       every single fact out there that would convict Mr. Byrne[,] she would’ve said,
       I remember this was on uh, November 25th of 2009. I remember that I was
       wearing this. I remember that he was wearing this. This is where everybody
       was in the house. No, her answers were, I don’t remember that. She
       struggled. She’s a reliable witness. She’s doing her best to tell you what she
       remembers.

This plainly is not a statement of the prosecutor’s personal opinion vouching for M.G.’s

reliability. The prosecutor properly discussed the evidence presented and how the jury

should use it to evaluate M.G.’s testimony under the principles set forth in the

jury instructions. See Smith, ¶ 51; Ritesman, ¶ 28.

Conclusion

¶62    Without plain error in the prosecutor’s argument or in the admission of Dr. Dutton’s

testimony, what it comes down to is whether the overruled objection to one question to Ms.

Dalrymple and the uncontested question to Ms. Hammett on signs of M.G.’s “dishonesty,”

when examined in light of the record as a whole, leave unsettled the fundamental fairness

of Byrne’s trial. Upon review of the entire record, I am convinced they do not. The Court

takes out of context the State’s isolated closing references to the weaknesses in M.G.’s

testimony. Opinion, ¶ 32. The State pointed to the “minor inconsistencies” that defense

counsel had explored in detail—like M.G.’s inability to remember if one of the assaults

occurred on Thanksgiving—and pointed out that her inability to recall exact dates was “not

abnormal” and the jury should “remember what she did remember and how she recalled

the information from sensory detailed questions.” M.G.’s ability to acknowledge when she

                                         41
was only “65 percent sure [or] 80 percent sure” of certain details, while being “100 percent

sure it was Mr. Byrne . . . is consistent with what we learned about memory. The important

stuff stick[s] in our mind.”

¶63    M.G. offered compelling testimony about the allegations against her, recalling the

separate incidents by the color of her mother’s curtains being “a new shade of red,” or by

seeing her brothers on the stairs as Byrne carried her up them, or by the smell of her mom’s

room, “like home.” She reluctantly walked through the details of each of the three assaults,

what it felt like, and how she and Byrne acted afterward, acknowledging candidly that she

couldn’t recall “what orders they happened in.” She was afraid to tell other people about

Byrne’s actions because she thought they “would think less of [her.]” The professional

witnesses offered admissible testimony about [M.G.]’s demeanor before and after the

alleged abuse. Even when she suffered from Oppositional Defiance Disorder, M.G. was

“a very likeable kid[,] very polite[, and] always engaged in anything we asked her to.” But

after the time of the alleged assaults, “she had a typical trauma reaction.” She had flat

affect, low self-confidence, and was “real withdrawn.”        During her work with Ms.

Dalrymple on an expressive arts activity, M.G. cut out a magazine picture of a pistol and

placed it “right on the belly” of the body outline she had drawn on white paper—a classic

indicator of trauma. Ms. Hammett described M.G. as someone whose “body language was

very closed,” did not maintain eye contact, and “hung her head down.”

¶64    The fact witnesses—Dee Allen, with whom M.G. lived for a time after the family

moved and to whom she initially disclosed the assault; M.G.’s mother Lisa; and other

friends and relatives who had been at the home—all provided testimony corroborating the

                                         42
circumstances under which M.G. alleged the assaults occurred. And finally, the jury heard

evidence of Byrne’s statements to Sheriff Scott Howard, insisting that he had never even

been with M.G. alone, despite several witnesses’ testimony to the contrary.

¶65    Putting all the challenged testimony and argument in the context of the whole

record, Byrne has not sustained his burden to show that the alleged evidentiary errors

compromised the integrity of the judicial process. Byrne received a fundamentally fair

trial, and his conviction should stand.


                                                /S/ BETH BAKER


Chief Justice Mike McGrath and Justice Jim Rice join in the Dissent of Justice Baker.


                                                /S/ MIKE McGRATH
                                                /S/ JIM RICE




                                          43